Citation Nr: 1442625	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an October 2005 RO decision that denied entitlement to accrued benefits.

2.  Entitlement to an effective date earlier than July 28, 2003 for the grant of service connection for major depressive disorder, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to May 1964.  He died in September 2005, and the appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the RO in St. Paul, Minnesota that denied entitlement to an earlier effective date for the grant of service connection for major depressive disorder, for accrued benefits purposes.

The appellant testified before the undersigned Veterans Law Judge (VLJ) of the Board at a May 2012 videoconference hearing, and a transcript of that hearing is of record.  In March 2014, the Board remanded the appeal to the Agency of Original Jurisdiction for additional development.

The record before the Board includes a paper claims file and an electronic ("Virtual VA") claims folder.


FINDINGS OF FACT

1.  At the time of his death, in September 2005, the Veteran had a pending claim for an earlier effective date for service connection for major depressive disorder, that had not been finally adjudicated.  

2.  The prior, final and binding, October 2005 RO decision and November 2005 letter that denied the appellant's claim for accrued benefits was undebatably erroneous based on the evidence then of record and the statutes and regulations then in effect.

3.  The Veteran's major depressive disorder originated during active service and service connection has been granted, effective July 28, 2003. 

4.  The Veteran's original claim for service connection for a chronic psychiatric disorder was received by the VA on February 7, 1985. 

5.  In April 1985, the VA denied service connection for a psychiatric disorder. 

6.  In May 1985, the Veteran submitted a notice of disagreement with respect to the denial of service connection for a chronic psychiatric disorder. 

7.  The RO did not subsequently issue a statement of the case to the Veteran which addressed the Veteran's May 1985 notice of disagreement with the denial of service connection for a chronic psychiatric disorder.


CONCLUSIONS OF LAW

1.  The October 2005 RO decision and November 2005 notice letter that denied entitlement to accrued benefits was clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

2.  An earlier effective date of February 7, 1985, for the award of service connection for major depressive disorder is warranted, for accrued benefits purposes.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400, 19.26 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The VCAA does not apply to CUE claims, regardless of whether the Board or, as here, the RO issued the decision in question.  See Livesay v. Principi, 15 Vet. App. 165 (2001); Baldwin v. Principi, 15 Vet. App. 302 (2001).

As to the accrued benefits appeal, in this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this case given the fully favorable nature of the Board's decision.

The Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the May 2012 Board hearing.


Clear and Unmistakable Error

The appellant wants an effective date earlier than July 28, 2003, for the grant of service connection for the Veteran's major depressive disorder, for accrued benefits purposes, arguing there was CUE in an October 2005 RO decision (and November 2005 notice letter) that denied entitlement to accrued benefits based on a determination that the Veteran did not have any pending claims at the time of his death.

As noted in the prior remand, in a November 2005 letter appending an October 7, 2005 rating decision, the RO stated that there was no pending claim at the time of the Veteran's death and that accrued benefits were, therefore, denied.  The October 2005 rating decision itself did not address the issue of accrued benefits. The appellant asserts that the RO's failure to address the issue of accrued benefits when the Veteran had filed a notice of disagreement with a rating decision denying an earlier effective date for depression and had perfected his appeal was clearly and unmistakably erroneous.  The Board finds that this is a sufficient pleading of clear and unmistakable error (CUE).

A rating decision becomes final and binding if the appellant does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  The appellant was properly notified of the October 2005 rating decision by a letter dated in November 2005, she did not appeal that decision, and it became final.  Id.  Previous determinations that are final and binding will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

A request for revision based on CUE is an exception to the rule of finality and is grounds to reverse or revise a decision where the evidence establishes CUE in a final RO decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); DiCarlo v. Nicholson, 20 Vet. App. 52 (2006). 

The United States Court of Appeals for Veterans Claims (Court) has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The Court also has held that such error must be based on the record and the law that existed at the time of the prior decision.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213, F.3d 1372 (2000).

The Court has propounded the following three-pronged test to determine whether there was CUE in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existing at that time were incorrectly applied, (2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and (3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70 (2008); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to prevail in a claim for CUE, all three of the above prongs must be met.  Id.

Applicable law and regulations provide that, upon the death of a veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the Veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such benefits must be filed within one year of the veteran's death.  38 C.F.R. § 3.1000(a), (c) (2013).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

A "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2013).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2013); see also 38 C.F.R. §§ 20.1103, 20.1104 (2013).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

After a review of the evidence of record at the time of the October 2005 RO decision and November 2005 notice letter, the Board finds that the evidence undebatably shows that at the time of his death, the Veteran had a pending claim for an earlier effective date for his service-connected major depressive disorder.  His claim had not yet been "finally adjudicated" as defined by governing regulation.  38 C.F.R. §§ 3.160(d), 3.1000(d)(5) (2013).  Specifically, although the RO had denied his claim, he had perfected an appeal of this decision, and the claim thus remained pending at the date of his death.

The Board finds that the evidence establishes that there was CUE in the RO's October 2005 decision and November 2005 letter as the statutory or regulatory provisions existing at that time were incorrectly applied, an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton, supra.  Thus, that RO decision will be revised.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); DiCarlo v. Nicholson, 20 Vet. App. 52 (2006). 

Turning to the merits of the accrued benefits claim.  The appellant, the Veteran's surviving spouse, filed a timely claim for accrued benefits within a month of the Veteran's death, i.e., less than one year, as required by governing regulation.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  An award of service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service. Otherwise, the effective date shall be the date of receipt of the veteran's claim or the date on which entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2007). 

The appellant asserts that the appropriate effective date for the award of service connection for major depressive disorder is February 7, 1985, the date of the RO's receipt of the Veteran's original claim for service connection for a chronic psychiatric disorder.  In reviewing the record, the Board observes that the Veteran's chronic psychiatric disorder has been shown to have been initially manifested during active service, as recognized by the RO in the text of the December 2004 rating decision.  In April 1985, the VA denied the Veteran's original claim for service connection for a chronic psychiatric disorder.  The Veteran subsequently submitted a timely notice of disagreement with that decision. 

Generally, appellate review is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  Absent such action, a rating determination is considered to be final and is not subject to review except upon a finding of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2002).  When a notice of disagreement is timely filed, the VA must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case or supplemental statement of the case, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn. 38 C.F.R. § 19.26 (2013). 

In June 1985, the VA informed the Veteran that his claim had been reconsidered and remained denied.  A statement of the case addressing the Veteran's NOD was not subsequently prepared and issued to the Veteran in accordance with 38 C.F.R. § 19.26 (2007).  The Veteran's claim thus remained pending until the issuance of the February 2004 rating decision awarding service connection.  Therefore, the appropriate effective date for the award of service connection for major depressive disorder is February 7, 1985, is the date of receipt of claim or the date entitlement arose, whichever is later.  As the Veteran's service-connected disability has already found to have existed since his separation from service, as noted above, and as explicitly found by the RO in the December 2004 decision, the Board concludes that the appropriate effective date in this case is the date of the VA's receipt of the Veteran's original claim for service connection.  Thus, the benefit sought on appeal is granted, for accrued benefits purposes. 

The appellant does not contend, and the evidence does not reflect that there was any prior formal or informal claim for service connection for a psychiatric disorder.  Thus, the Board finds that February 7, 1985, is the earliest date possible for the award of service connection for major depressive disorder under applicable laws and regulations.


ORDER

CUE was present in the RO's October 2005 decision and November 2005 letter denying the appellant's claim for accrued benefits, and an earlier effective date of February 7, 1985, for the award of service connection for major depressive disorder is granted, for accrued benefits purposes, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


